Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 07/30/20. Claims 1-10 are pending in this application. 

Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. §102 as being unpatentable over Xu (US 2020/0013896 A1).
Regarding claim 1, Xu discloses a memory device with body-tied fins, comprising: an active region disposed on a substrate (see fig 3, disclosing active gate all around); a plurality of fin structures each having an elongate shape and disposed on a surface of the active region (see cross sections of figs 1/2), wherein the plurality of fin structures are arranged in parallel (110/120 are parallel); and a floating gate comprising a dispersed structure 130, wherein the dispersed structure is configured to be at a predetermined location along the elongated shape (at the center, 130, 140), wherein the dispersed structure is disposed on a top surface and two opposing sidewalls of each of the plurality of fin structures (see figs 5/6 disclosing gate surrounding  at least two sidewalls); wherein the dispersed 
Regarding claim 2, Xu discloses a memory cell with body-tied fins according to claim 1, wherein the flash memory cell further comprises a control gate (see 130), wherein the control gate is formed on each of the plurality of fin structures at a location spaced away from the floating gate along the elongate shape (gate 130 is formed all around), wherein a polysilicon layer is sandwiched between said fin structure and the control gate (see para [0044] disclosing polydielectric silicon).
Regarding claim 3, Xu discloses the flash memory cell with body-tied fins according to claim 1,wherein a number of the plurality of fin structures is two (see figs 3-6 disclosing multiple fins).
Regarding claim 4, Xu discloses the flash memory cell with body-tied fins according to claim 1, , wherein a layer of tunneling silicon oxide is disposed between the floating gate and the fin structure at said sidewalls and the top surface (see para [0044] disclosing 120 being tunneling oxide).
Regarding claim 5, Xu discloses the flash memory cell with body-tied fins according to claim 3, wherein each of the plurality of stacked layers in the dispersed structure has a same thickness (see fig 5 disclosing interstitial layers to be approximately the same thicknesses).
Regarding claim 6, Xu discloses the flash memory cell with body-tied fins according to claim 5, wherein a spacing between two adjacent stacked layers in the plurality of stacked layers in the dispersed structure equals the thickness of each of the plurality of stacked layers(see fig 5 disclosing intersticial layers to be approximately the same thicknesses).

Regarding claim 8, Xu discloses the flash memory cell with body-tied fins according to claim 7, the equal number of evenly spaced stacked layers is four(see fig 5 and disclosing intersticial layers to be greater than 4).
Regarding claim 9, Xu discloses the flash memory cell with body-tied fins according to claim 6, wherein a number of evenly spaced stacked layers in the dispersed structure of one of the two fin structures is different from a number of evenly spaced stacked layers in the dispersed structure of another of the two fin structures (see figs 3 and 4 disclosing even and odd 120/130/140); and wherein the evenly spaced stacked layers associated with one of the two fin structures are disposed at locations staggered to the evenly spaced stacked layers associated with another fin structure (see fig 3 where there are even  number of intersticial 120 and odd number of 130/140).

Allowable Subject Matter
Claim 10 is directed towards allowable subject matter. In particular, the cited art do not disclose a memory device with body-tied fins wherein the number of evenly spaced stacked layers associated with one fin structure is four, and the number of evenly spaced stacked layers associated with another of the two fin structures is three.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHIN/Primary Examiner, Art Unit 2813